         Case 1:19-cv-00864-KG-LF Document 2 Filed 09/18/19 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PROGRESSIVE DIRECT INSURANCE COMPANY d/b/a
PROGRESSIVE NORTHERN INSURANCE COMPANY,

       Plaintiff,
v.

MESHA L. GERKEN,

       Defendant,                                            Case No.: 1:19-cv-00864

and,

MESHA L. GERKEN,

       Counter-Plaintiff,
v.

PROGRESSIVE DIRECT INSURANCE COMPANY d/b/a
PROGRESSIVE NORTHERN INSURANCE COMPANY,

       Counter-Defendant,

and,

MESHA GERKEN, BRENDAN STARKEY
and HEATHER STARKEY,

       Third-Party Plaintiffs,
v.

DOMENIC CHARLES MILES and
PROGRESSIVE DIRECT INSURANCE COMPANY,
d/b/a PROGRESSIVE NORTHERN INSURANCE
COMPANY,

       Third-Party Defendants.


                                 ENTRY OF APPEARANCE

       The law firm of DEGRAAUW LAW FIRM, P.C., (J. Andrew deGraauw and Bryan M.

Rowland) hereby enters its appearance on behalf of Third-Party Defendant, DOMENIC

CHARLES MILES requests that all notices, papers and other documents required to be served

on said Defendants be furnished to the undersigned.
         Case 1:19-cv-00864-KG-LF Document 2 Filed 09/18/19 Page 2 of 2




                                            Respectfully submitted,

                                            DEGRAAUW LAW FIRM, P.C.

                                            By:    /s/ Bryan M. Rowland
                                                   J. Andrew deGraauw
                                                   Bryan M. Rowland
                                                   Attorneys for Defendant Miles
                                                   316 Osuna Road, NE - Suite 302
                                                   Albuquerque, NM 87107
                                                   (505) 322-2144



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2019, I filed the foregoing pleading electronically
through the CM/ECF, which caused all parties or counsel to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing.

David Z. Ring
AEQUITAS LAW OF NEW MEXICO
5901 Wyoming Blvd. NE, Ste. J-300
Albuquerque, NM 87109
Phone: (505) 263-8929
dave@aequitas.pro

Richard Padilla
O’BRIEN & PADILLA, P.C.
6000 Indian School Road, NE Ste. 200
Albuquerque, NM 87110
(505) 883-8181
rpadilla@obrienlawoffice.com


James J. Eufinger
Jonathan L. Schoener
FARBER AND BRAND, L.L.C.
PO box 10110
Columbia, MO 65205
nm.fandb1@fnbnotices.com
jje@faberandbrand.com


_/s/ Bryan M. Rowland
J. Andrew deGraauw
Bryan M. Rowland
                                               2
